ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
Harmonia Holdings Group, LLC                        )   ASBCA No. 61393
                                                    )
Under Contract No. NOOl 78-08-D-5440 et al.         )

APPEARANCES FOR THE APPELLANT:                          Richard B. O'Keeffe, Jr., Esq.
                                                        Gary S. Ward, Esq.
                                                         Wiley Rein LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed no later
than 31 August 2018.

      Dated: 29 May 2018




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61393, Appeal of Harmonia
Holdings Group, LLC, rendered in conformance with the Board's Charter.

      Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2